Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 1-8 and 10-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.9,937,583. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader and are met by the narrower patent claims the patent claims contain all the limitations of the present application claims. 
 	Claim 1: Claim 16 of the ‘583 patent anticipates the limitation of claim 1 of the current application.  For example: A method for welding comprising: assembling a workpiece comprising a first member and a second member, wherein said first member comprises a plurality of strands (claim 13); positioning a first electrode proximate said 
positioning an electrically nonconductive material between said second electrode and said portion of said second member; and passing a welding current between said first electrode and said second electrode (claim 16, lines 23-25).
The difference between claim 1 of the current application and claim 16 of the ‘‘583 patent lies in the fact that the ‘583 patent claim includes many more elements and is thus much more specific (for example: claim 16 of the ‘583 includes said first electrode comprising a first engagement surface; a second electrode electrically coupled to said current generator, said second electrode comprising a second engagement surface”).  Thus, the invention of claim 1 of the current application is in effect a “species” of the “generic” invention of claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 
    	 Claim 2: Claim 16 of the ‘583 patent anticipates the limitation of providing a current generator, wherein said first electrode and said second electrode are electrically coupled with said current generator. 
 	Claim 3: Claim 15 of the ‘583 patent anticipates the limitation wherein said assembling said workpiece further comprises positioning an auxiliary member at least partially around said first member.
 	Claim 4: Claim 14 of the ‘583 patent anticipates the limitation wherein said workpiece comprises aluminum or aluminum alloy.
 	Claim 5: Claim 9 of the ‘583 patent anticipates the limitation wherein said width-determining fixture is electrically isolated from said first electrode.
 	Claim 6: Claim 3 of the ‘583 patent anticipates the limitation wherein said electrically nonconductive material comprises a ceramic material.
 	Claim 7: Claim 4 of the ‘583 patent anticipates the limitation wherein said positioning said electrically nonconductive material comprises securing said electrically nonconductive material to said second electrode with a mechanical fastener.
 	Claim 8: Claim 2 of the ‘583 patent anticipates the limitation wherein said second electrode defines a first recess and a second recess, and wherein said positioning said electrically nonconductive material comprises positioning a first portion of said 
 	Claim 10: Claim 10 of the ‘583 patent anticipates the limitation wherein said first side stop is axially aligned with said first recess and said second side stop is axially aligned with said second recess.
 	Claim 11: Claim 11 of the ‘583 patent anticipates the limitation wherein said first side stop includes a first interior surface and said second side stop includes a second interior surface, wherein said first portion includes a first inner edge and said second portion includes a second inner edge, wherein said first inner edge is axially aligned with, or laterally inward of, said first interior surface, and wherein said second inner edge is axially aligned with, or laterally inward of, said second interior surface.
 	Claim 12: Claim 12 of the ‘583 patent anticipates the limitation wherein said first portion has a first portion engagement surface and said second portion has a second portion engagement surface, and wherein said first portion engagement surface and said second portion engagement surface are coplanar with an engagement surface of said second electrode.
 	Claim 13: Claim 1 of the ‘583 patent anticipates the limitation wherein an axial position of said width-determining fixture is adjustable.
 Claim 14: Claim 16 of the ‘583 patent anticipates the limitation of claim 1 of the current application.  For example: method for welding comprising: assembling a workpiece comprising a first member and a second member, wherein said first member 
The difference between claim 14 of the current application and claim 16 of the ‘‘583 patent lies in the fact that the ‘583 patent claim includes many more elements and is thus much more specific (for example: claim 16 of the ‘583 includes said first electrode comprising a first engagement surface; a second electrode electrically coupled to said current generator, said second electrode comprising a second engagement surface”).  Thus, the invention of claim 14 of the current application is in effect a “species” of the “generic” invention of claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, since claim 14 is anticipated by claim 16 of the ‘583 patent, it is not patentably distinct.

 	Claim 15: Claim 1 of the ‘583 patent anticipates the limitation wherein said first side stop and said second side stop are configured to contain hot or molten metal within said width without inhibiting clamping movement of said first electrode relative to said second electrode (claim 1, lines 18-20).
The difference between claim 15 of the current application and claim 1 of the ‘‘583 patent lies in the fact that the ‘583 patent claim includes many more elements and is thus much more specific (for example: claim 1 of the ‘583 includes a current generator; a first electrode electrically coupled to said current generator, said first electrode comprising a first engagement surface; a second electrode electrically coupled to said current generator, said second electrode comprising a second engagement surface, wherein said second electrode is aligned with said first electrode along a longitudinal axis, and wherein at least one of said first electrode and said second electrode is moveable along said longitudinal axis; a width-determining fixture positioned at least partially between said first electrode and said second electrode, said width-determining fixture comprising a first side stop laterally opposed from a second side stop, said first side stop, said second side stop, said first electrode and said second electrode defining a welding volume, said welding volume having a width between said first side stop and said second side stop”).  Thus, the invention of claim 15 of the current application is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 
 	Claim 16: Claim 15 of the ‘583 patent anticipates the limitation wherein said assembling said workpiece further comprises positioning an auxiliary member at least partially around said first member.
 	Claim 17: Claim 14 of the ‘583 patent anticipates the limitation wherein said workpiece comprises aluminum or aluminum alloy.
 	Claim 18: Claim 9 of the ‘583 patent anticipates the limitation wherein said width-determining fixture is electrically isolated from said first electrode.
 	Claim 19: Claim 3 of the ‘583 patent anticipates the limitation wherein said electrically nonconductive material comprises a ceramic material.
 	Claim 20: Claim 4 of the ‘583 patent anticipates the limitation wherein said positioning said electrically nonconductive material comprises securing said electrically nonconductive material to said second electrode with a mechanical fastener.
 	Claim 21: Claim 18 of the ‘583 patent anticipates the limitation wherein said width-determining fixture partially encloses said workpiece.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715